Citation Nr: 0918415	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-28 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
herpes zoster.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which essentially reopened and 
granted the Veteran's claim of service connection for herpes 
zoster, assigning a 10 percent rating effective November 19, 
2004.  A videoconference Board hearing was held in July 2006.

In December 2007, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's herpes zoster is manifested by, at worst, 
complaints of pain.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for herpes zoster have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.118, Diagnostic Code (DC) 7899-7806 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The higher initial rating claim for herpes zoster is a 
"downstream" element of the RO's award of service 
connection for herpes zoster in the currently appealed rating 
decision issued in March 2005.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the March 2005 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for herpes zoster, and because the Veteran's 
higher initial rating claim for herpes zoster is being 
denied, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for herpes zoster originates, however, from the grant 
of service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable.

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and the January 
2008 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's higher 
initial rating claim for herpes zoster is being denied, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328; see also 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.  Pursuant to the Board's December 
2007 remand, VA provided the Veteran with an examination to 
determine the current severity of his service-connected 
herpes zoster.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected herpes zoster 
is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected herpes zoster currently is 
evaluated as 10 percent disabling by analogy to 38 C.F.R. 
§ 4.118, DCs 7899-7806.    

A 10 percent rating is available under DC 7806 for dermatitis 
or eczema affecting at least 5 percent but less than 
20 percent of the entire body or exposed areas of the body or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration for less than 6 weeks during the past 12-month 
period.  A 30 percent rating is available for dermatitis or 
eczema affecting 20 to 40 percent of the entire body or 
exposed areas of the body or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period.  A 
maximum 60 percent rating is available for dermatitis or 
eczema affecting more than 40 percent of the entire body or 
exposed areas of the body or requiring constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  See 
38 C.F.R. § 4.118, DC 7806 (2008).

The Board notes that, at his July 2006 hearing, the Veteran 
contended that his service-connected post-herpetic neuralgia 
should be evaluated under the diagnostic criteria for 
evaluating diseases of the cranial and/or peripheral nerves 
(such as neuralgia).  A review of 38 C.F.R. § 4.124a shows 
that neuralgia of the cranial and/or peripheral nerves is 
evaluated based upon the loss of motor function or sensation.  
Ratings for diseases of the cranial and peripheral nerves 
also depend upon whether there is complete nerve paralysis 
or, if incomplete nerve paralysis is present, whether such 
nerve impairment is mild, moderate, moderately severe, or 
severe in degree.  38 C.F.R. § 4.124a.  The Rating Schedule 
defines "incomplete paralysis" as a degree of loss or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  The Rating 
Schedule also provides that, when the peripheral nerve 
involvement is wholly sensory, the rating should be for the 
mild or, at most, the moderate degree of impairment.  Id. 

Because the Veteran's herpes zoster has affected the lower 
thoracic area, the Board has considered whether he is 
entitled to a higher initial rating under 38 C.F.R. § 4.124a, 
DC 8719 (neuralgia of the long thoracic nerve).  Under 
DC 8719, a zero percent rating is assigned for mild 
incomplete paralysis of the long thoracic nerve.  A 
10 percent rating is assigned for moderate incomplete 
paralysis of the long thoracic nerve.  A 20 percent rating is 
assigned for severe incomplete paralysis of the long thoracic 
nerve.  A maximum 20 percent rating also is assigned for 
complete paralysis of the long thoracic nerve with an 
inability to raise the arm above the shoulder level and 
winged scapula deformity (on the minor or non-dominant side).  
A maximum 30 percent rating is assigned under DC 8719 for 
complete paralysis of the long thoracic nerve with an 
inability to raise the arm above the shoulder level and 
winged scapula deformity (on the major or dominant side).  
See 38 C.F.R. § 4.124a, DC 8719 (2008).

The Veteran's service treatment records show that, at his 
pre-induction (or enlistment) physical examination in 
September 1952, clinical evaluation was normal.  

On July 20, 1954, the Veteran's complaints included burning 
pain.  Physical examination showed several vesicles over the 
8th, 9th, and 10th intercostal cluster, and herpes zoster.  The 
in-service examiner determined that this disease had been 
incurred in the line of duty.  On July 22, 1954, herpes 
zoster was noted over the right lower chest.  On July 26, 
1954, it was noted that the Veteran had severe herpes zoster.  
He was evacuated to a hospital and remained hospitalized 
until he was discharged to full duty on August 5, 1954.  At 
discharge, physical examination showed that the rash was 
"much subsided," blisters had dried up, and the pain was 
gone.  The diagnosis was herpes zoster.  

At the Veteran's separation physical examination in November 
1954, clinical evaluation was normal.  It was noted that he 
had been treated for herpes zoster for one month in July 
1954.

The post-service medical evidence shows that, on VA 
outpatient treatment in October 2004, the Veteran reported 
that "he had a severe case of shingles involving [the] lower 
thoracic area and has been suffering from chronic 'nerve 
pain' ever since."  The Veteran also reported that "the 
records have been lost and no documentation of this is 
available."  Physical examination showed he was in no 
apparent distress.  The assessment included post-herpetic 
neuralgia.

On VA examination in June 2005, the Veteran's complaints 
included post-herpetic neuralgia since "a case of shingles 
which by his description appears to have involved multiple 
dermatomes on his right thigh" in 1954.  The Veteran 
described his neuralgia "mostly where he can have an 
awareness of sensation of warmth on his right thigh" and 
also some numbness and tingling.  He also described 
experiencing pain in the lower rib cage "which goes around 
in a dermatomal manner to his back" 5 times a week and 
lasting approximately 2 minutes.  This pain "can wake him up 
and interfere with pleasurable as well as work related 
activities and it is annoying to him."  Physical examination 
showed no scars over the upper chest, lower chest, or upper 
abdomen laterally, anteriorly, or posteriorly, no abnormal 
sensations, and an entirely normal perception of sensation.  
The VA examiner stated, "  This is an unusual consequence of 
a disease that is generally benign; however, this is a well 
recognized phenomenon, and in a small number of people these 
symptoms do persist for the rest of one's life."  The VA 
examiner noted that the Veteran's post-herpetic neuralgia 
"does not affect his activities of daily living" and would 
not interfere with his ability to be employed if he were 
employed.  The diagnosis was quite symptomatic post-herpetic 
neuralgia.

On VA outpatient treatment in August 2005, the Veteran 
complained of worsening pain from his chronic post-herpetic 
neuralgia.  Physical examination showed that he was in no 
apparent distress.  The assessment included post-herpetic 
neuralgia.   The Veteran was prescribed a trial of Elavil 
25 milligrams every night for 2-4 weeks.

The Veteran testified at his July 2006 videoconference Board 
hearing that he experienced pain from his post-herpetic 
neuralgia up to 25 times.  He also testified that he had not 
experienced any herpes outbreaks since active service and was 
taking immunosuppressive medication to treat this problem.  
He testified further that this problem was limited to his 
trunk.

On VA outpatient treatment in August 2006, the Veteran 
complained of "sharp, electricity-like jolting pains lasting 
1-2 seconds without any predictable patterns" in the right 
upper quadrant.  He stated that this pain felt like shingles 
"and it is over the same area of [the] body previously 
affected by shingles."  Physical examination showed that he 
was in no apparent distress.  The assessment included post-
herpetic neuralgia.  The Veteran was advised to continue 
taking Elavil.

On VA examination in September 2008, the Veteran complained 
of burning, shock-like pain since his in-service herpes 
zoster in 1954.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran stated that his pain "is most prominent on the right 
mid-trunk region posteriorly, although he occasionally gets 
shooting pains that extend anteriorly throughout the right 
side of his trunk as well."  The Veteran reported that he 
limited his swimming to 5 or 10 minutes before it exacerbated 
his pain.  "He is limited in other activities as well such 
as physical exertion and sexual activity because of the 
pain."  His pain bothered him a great deal at night, 
creating difficulty sleeping and making him unable to sleep 
for more than 2 hours at a time because of the pain.  He 
reported that, following service separation, he missed work 
at least once a week due to his pain.  The Veteran denied any 
focal weakness or gait instability associated with his pain.  
He reported that he tried "some medication" for his pain 
but stopped it after taking a few pills, finding that it was 
not helpful, and developing side effects from the medication.  
"He is uncertain what this medication was, but did not find 
it to be helpful."  Physical examination showed that he was 
in no acute distress, no tenderness to palpation over the 
spine, "no residuals scars that seem likely to be the result 
of his previous herpes zoster," several patches of 
hypopigmentation on the anterior and posterior surfaces of 
the trunk, normal cognitive function, pupils equal, round, 
and reactive to light and accommodation, full visual fields, 
extraocular movements intact, normal muscle tone, bulk, and 
strength throughout, non-ataxic coordination, a normal gait, 
and symmetric deep tendon reflexes.  Sensory examination 
revealed some patchy areas of diminished sensation on the 
right trunk anteriorly and posteriorly, including in the T1 
to T12 regions, areas of hyperesthesia which were patchy and 
on the right side of the trunk in patchy distributions from 
T1 to T12, no sensory abnormalities on the left side, on his 
face, or on the lower extremities, and an uncomfortable 
sensation in the right trunk provoked with light touch or 
pinprick.  The VA examiner noted that, "[d]espite the lack 
of physical evidence of scars or other residuals of the 
herpes zoster infection, [the Veteran's] symptoms are 
consistent with post-herpetic neuralgia on the right side 
from T1 to T12 which has persisted since his diagnosis of 
herpes zoster in 1954."  The diagnosis was post-herpetic 
neuralgia.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 10 percent for herpes zoster.  The Board notes initially 
that the Veteran was treated for severe herpes zoster, 
including a hospital stay, during active service in July 
1954.  Although the Veteran's 1-month in-service treatment 
for herpes zoster was noted at his separation physical 
examination in November 1954, clinical evaluation was normal.  
It appears that, following service separation, the Veteran 
was not treated for herpes zoster again until in October 
2004, or almost 50 years after his service separation in 
November 1954, when he complained of chronic nerve pain since 
he had experienced a severe case of shingles during active 
service.  The VA examiner diagnosed the Veteran as having 
post-herpetic neuralgia.  It appears that the Veteran's 
complaints of pain in October 2004 were the basis for the 
10 percent rating currently assigned for herpes zoster under 
DC 7899-7806.  See 38 C.F.R. § 4.118, DC 7899-7806 (2008).  
The Board acknowledges that the Veteran continues to 
experience persistent pain as a result of his in-service 
herpes zoster.  The Board also notes that, although the 
Veteran was prescribed immunosuppressive medications for a 
total of 4 weeks in August 2005 and was advised to continue 
taking this medication in August 2006, he subsequently 
reported to the VA examiner in September 2008 that he had 
stopped taking this medication because he felt that it was 
not effective in treating his symptoms and caused him to 
develop side effects.  Physical examination in September 2008 
showed no residual scarring from his in-service herpes zoster 
and several patches of hypopigmentation on the trunk.  Absent 
evidence that the Veteran's herpes zoster affects at least 
20 to 40 percent of the entire body or exposed areas of the 
body or required immunosuppressive medications for 6 weeks or 
more (i.e., a 30 percent rating under DC 7806), the Board 
finds that an initial rating greater than 10 percent is not 
warranted.

The medical evidence of record in this case also shows no 
loss of function or paralysis of the long thoracic nerve such 
that the Veteran would be entitled to a higher initial rating 
for herpes zoster under DC 8719.  See 38 C.F.R. § 4.124a, 
DC 8719 (2008).  Finally, the evidence of record from the day 
the Veteran filed this claim to the present also supports the 
conclusion that he is not entitled to additional increased 
compensation for his service-connected herpes zoster at any 
other time within the appeal period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2008).  
The Veteran has been retired throughout the pendency of this 
appeal.  The VA examiner noted in June 2005 that the 
Veteran's herpes zoster did not affect his activities of 
daily living and, although the Veteran was not employed, his 
herpes zoster "would not interfere with his ability to be 
employed."  Thus, the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his herpes zoster has resulted in marked 
interference with his prior employment as a welder or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 10 percent for 
herpes zoster is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


